Exhibit 10.3 REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT, dated as of May 16, 2016 (this “Agreement”), is entered into between Seaspan Corporation, a corporation organized under the laws of the Republic of the Marshall Islands (the “Company”) and Seaspan Financial Services, Ltd., a limited liability Cayman Islands company (the “Shareholder”). RECITALS A. The Company and the Shareholder are parties to the Financial Services Agreement dated as of May 16, 2016 (the “Services Agreement”), pursuant to which the Shareholder agreed to provide certain services to the Company.
